Citation Nr: 0506801	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD) for the 
period of time prior to December 20, 2002.

2.  Entitlement to a disability rating greater than 30 
percent for PTSD for the period of time beginning December 
20, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which granted service connection for PTSD 
and assigned a disability rating of 10 percent.  By rating 
decision dated in April 2003, the RO increased the veteran's 
disability rating from 10 percent to 30 percent with an 
effective date of December 20, 2002.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Prior to December 20, 2002, the veteran's PTSD was 
manifested by no more than some occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress.

3.  Beginning December 20, 2002 the veteran's PTSD is 
currently manifested by no more than some occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as nightmares, flashbacks, sleep 
disturbance, anxiety, hypervigilance, constricted affect and 
irritability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 
percent for PTSD, prior to December 20, 2002, are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411-9440 
(2004).

2.  The criteria for a disability rating disability of 50 
percent for PTSD from the time period beginning December 20, 
2002 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 9411-9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in May 2001, the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an increase, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The April 2003 supplemental statement of the case (SSOC) 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an increase.  The SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
It also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains private medical records, VA 
treatment records and the veteran was afforded a VA 
psychological examination in July 1999.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than initially rated and currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the RO issued a rating decision in 
August 1999 which granted service-connection for PTSD and 
assigned a 10 percent evaluation.  The veteran appealed the 
10 percent rating initially assigned.  Hence, the issue of 
the proper evaluation to be assigned the veteran's PTSD from 
the time period beginning with the grant of original service 
connection is now before the Board, pursuant to the Court's 
holding in Fenderson.

In addition, the Board notes that while the veteran's service 
connected PTSD was initially assigned a 10 percent 
evaluation, the veteran was subsequently granted a 30 percent 
evaluation in an April 2003 rating decision with an effective 
date of December 20, 2002.  Nonetheless, as these increased 
ratings do not constitute a full grant of all benefits 
possible for the veteran's service-connected PTSD and lower 
back disability, and as the veteran has not withdrawn his 
claims, these issues concerning entitlement to increased 
ratings for the service-connected disabilities are still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

There are two periods of time at issue here: from October 29, 
1998 to December 20, 2002, when the veteran's PTSD was 
evaluated as 10 percent disabling; and from December 20, 2002 
to the present, when the veteran's PTSD was evaluated as 30 
percent disabling.  Thus, the Board must consider the proper 
evaluation to be assigned for both time periods, pursuant to 
the Court's holding in Fenderson.

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 10 
percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication. 

A 30 percent disability rating is assigned under DC 9411 when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

	1.  Prior to December 20, 2002

Evidence relevant to the level of severity of the veteran's 
PTSD prior to December 20, 2002, includes a July 1999 VA 
contract special psychiatric examination.  On mental status 
examination, the examiner reported that the veteran was a 
cooperative, casually dressed [man] who ambulated using a 
cane.  His hygiene was found to be fair and his speech was 
logical, coherent and well articulated.  There was no 
evidence of any abnormal movements.  The veteran was alert 
and oriented.  He was able to recall three out of three 
objects in one minute and five minutes and was able to do 
serial seven without any difficulty.  He was able to recall 
five digits forward and backward and was able to recall the 
current president, as well as one past president.  His 
cognition was felt to be average.  The veteran described his 
mood to be "tense" and his affect was pleasant.  He denied 
current suicidal or homicidal thoughts and his thought 
processes were logical and goal directed.  He denied 
delusional thoughts and both auditory and visual 
hallucinations.  Insight and judgment were thought to be 
fair.  There was no evidence of obsessive or ritualistic 
behavior and his impulse control was felt to be adequate.  

The veteran complained of nightmares and distressing 
recollections of his time in Vietnam.  He stated that he 
intentionally avoids people and places which remind him of 
his Vietnam service.  The veteran admitted to being 
withdrawn, having decreased interest in social activities, 
and having difficulty falling and maintaining sleep.  He also 
reported to anger outbursts and difficulty with 
concentration.  While the veteran stated that he had been 
experiencing these symptoms for ten years, he also stated 
that he was able to function quite well and that the reason 
he was not working at the present time was because of his 
back and neck pain.  The examiner diagnosed the veteran with 
PTSD, chronic with delayed onset, and assigned a GAF of 65 to 
70.  

Also of record are VA outpatient treatment notes dated from 
June 1993 through October 1998 and various private 
psychological evaluations ordered by the Social Security 
Administration.  These records reflect ongoing complaints of, 
and treatment for PTSD and assign GAF scores of 64 to 65.

Based on these findings, the Board finds that the evidence of 
record prior to December 20, 2002 does not substantiate an 
evaluation greater than 10 percent for that time period.  The 
report of the VA authorized examination of the veteran, which 
was conducted in July 1999, shows that the veteran reported 
nightmares and sleep disturbance.  On examination, however, 
he was alert and orient, with speech that was relevant and 
coherent.  His thought processes were logical and goal 
directed and his thought content was negative for suicidal or 
homicidal ideations.  While his mood was "tense" his affect 
was described as pleasant.  It was noted that while the 
veteran had not been employed since September 1997, the 
veteran stated that his un-employability was due to his back 
and neck condition rather than his PTSD.  This report does 
not show that the veteran's PTSD resulted in any decrease in 
work efficiency, or any impairment in the ability to perform 
occupational tasks; to the contrary, it showed that the 
veteran had been exhibiting PTSD symptoms for over 10 years 
of his working life.  This report also shows that he was 
assigned a GAF score of 65 to 70, which is deemed to 
represent the presence of only some mild symptoms, or some 
difficulty in social, occupational or school functioning, but 
generally being able to function pretty well, with some 
meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The Board finds that when this evidence is weighed 
together with the other evidence of record, particularly the 
findings as to his psychiatric condition and functioning, 
that the evidence does not show that the veteran's symptoms, 
which include nightmares and sleep disturbances, are of such 
severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 10 percent under DC 9411.  See 38 C.F.R. § 4.7. 

	2.  December 20, 2002, to the present

Evidence relevant to the level of severity of the veteran's 
PTSD from December 20, 2002 to the present includes VA 
outpatient treatment reports from December 2002 through 
February 2003.  In particular, the December 2002 report shows 
that the veteran continues to experience nightmares, 
flashbacks, and intrusive thoughts about his Vietnam 
experience.  One particular intrusive thought involves an 
incident in which there was a young girl that was burning due 
to napalm, but the veteran could not help her.  The veteran 
appeared very distressed while describing this incident.  The 
veteran also complained of difficulty in concentrating.  He 
reports that because of his anger and irritability, he lives 
alone in the country, and avoids people.  

On mental status examination the examiner noted that the 
veteran was casually dressed and appeared tense and anxious.  
No abnormal movements were noted.  His speech was soft but of 
normal rate and his thought processes were goal directed.  
The veteran complained of auditory hallucinations and some 
dissociative episodes in the form of flashbacks.  The 
examiner noted, however, that the veteran was not actively 
delusional.  His mood was dysphoric and his affect, 
constricted in range.  While the veteran admitted to having 
past thoughts of suicide, he denied any intent or plan to 
harm himself at the time.  The veteran had control of his 
impulses at the time of the examination and was oriented to 
place, person and time.  While his attention span was 
impaired, his insight and judgment were not impaired.  The 
examiner concluded that the veteran suffered from PTSD, 
chronic, severe, with depression and assigned a GAF of 40.  A 
February 2003 outpatient treatment report shows similar 
findings.

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation greater than 30 percent 
from December 20, 2002.  The veteran's mental disorder 
affects his abilities to function both in his occupation and 
socially, with such deficiencies as anxiety, flashbacks, 
nightmares, social isolation, irritability, sleep 
deprivation, mood swings, and impaired anger management.  
Thus, as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 50 percent under DC 9411.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran has been 
assigned GAF scores ranging from 40 to 70.  The totality of 
the evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected PTSD is 
productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  While the veteran may 
suffer from some level of social impairment, in that he has 
been withdrawn and isolative, with minimal socialization, the 
evidence does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  

The veteran is living with his wife and maintains a 
significant relationship with his two children.  As for 
industrial impairment, the veteran reported that he stopped 
working in September 1997 due to his back and neck 
disability, not his PTSD.  The veteran's PTSD is not shown to 
be so disabling so as to warrant an evaluation of 70 percent 
under DC 9411.  Specifically, there is no evidence of such 
symptoms as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  Even though the 
veteran has experienced some suicidal thoughts, he denied 
intent or plan.  In sum, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 50 percent under DC 9411.  See 38 
C.F.R. § 4.7.  

The Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate PTSD 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the evidence warrants a 
disability rating of 50 percent from December 20, 2002 under 
DC 9411 for the veteran's PTSD.


ORDER

A disability rating greater than 10 percent for PTSD for the 
period of time prior to December 20, 2002 is denied.

A disability rating of 50 percent for PTSD is granted from 
December 20, 2002 and is subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


